                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   NORTHERN DIVISION


UNITED STATES OF AMERICA,

                Plaintiff,
                                                              CASE NO. 2:18-CR-34
v.
                                                              HON. ROBERT J. JONKER
JASON HARRY BISHOP,

                Defendant.
                                        /


                 ORDER ADOPTING REPORT AND RECOMMENDATION


         The Court has reviewed the Report and Recommendation filed by the United States

Magistrate Judge in this action. The Report and Recommendation was duly served on the parties,

and no objection has been made thereto within the time required by law. Based on this, and on the

Court’s review of all matters of record, including the transcript of the plea proceedings, and verbal

descriptions in investigative reports of the child pornography images, IT IS ORDERED that:

1.       The Report and Recommendation of the Magistrate Judge (ECF No. 9) is approved and

         adopted as the opinion of the Court.

2.       Defendant's plea of guilty is accepted and defendant is adjudicated guilty of the charge set

         forth in the Felony Information.

3.       The written plea agreement is hereby continued under advisement pending sentencing.

4.       Defendant shall remain detained pending sentencing on February 4, 2019.


Dated:        October 11, 2018                  /s/ Robert J. Jonker
                                                ROBERT J. JONKER
                                                CHIEF UNITED STATES DISTRICT JUDGE
